Exhibit 10.6

 

[Director Restricted Unit Agreement – 2018 ]

 

AVALONBAY COMMUNITIES, INC.
RESTRICTED UNIT AGREEMENT

 

Pursuant to the terms of the AvalonBay Communities, Inc. 2009 Second Amended and
Restated Equity Incentive Plan, as the same may hereafter be further amended
(the “Plan”), in consideration for services rendered and to be rendered to
AvalonBay Communities, Inc. (the “Company”), in order to advance the interests
of the Company and its stockholders and effect the intended purposes of the
Plan, and for other good and valuable consideration, which the Company has
determined to be equal to the fair market value of the Units, as defined below,
the Company is awarding to the Director herewith the Units, upon the terms and
conditions set forth herein and in the Restricted Unit Agreement Terms (the
“Terms”) which are provided herewith and incorporated herein in their entirety. 
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Terms or in the Plan.

 

Director Name:                              

Award Date:                                  

Number of Shares of Deferred Stock (“Units”)
Awarded:                             

 

Vesting Schedule:                     Subject to the provisions of the Terms,
the Director’s ownership interest in the Units shall vest, and the status of the
Units as Unvested Units and all Restrictions with respect to the Units shall
terminate, in accordance with the following schedule of events:

 

 

 

Incremental

 

Total Shares Vested

 

Vesting Event

 

Shares Vested

 

After Vesting Event

 

 

 

 

 

 

 

September 1 after the Award Date

 

25

%

25

%

 

 

 

 

 

 

December 1 after the Award Date

 

25

%

50

%

 

 

 

 

 

 

March 1 after the Award Date (following year)

 

25

%

75

%

 

 

 

 

 

 

The day prior to the first anniversary of the Annual Meeting that was held in
the year of the Award Date (or, if earlier, the day prior to the Annual Meeting
held in the year after the Award Date)

 

25

%

100

%

 

 

 

 

 

 

Termination of the Director’s service as a director by vote of the Company’s
stockholders for any reason other than Cause

 

100

%*

 

 

 

 

 

 

 

 

Failure by the Board of Directors or any authorized committee thereof to
nominate the Director for re-election for any reason other than for Cause

 

100

%*

 

 

 

 

 

 

 

 

Failure of the Company’s stockholders to re-elect the Director

 

100

%*

 

 

 

 

 

 

 

 

Death or Disability of the Director

 

100

%*

 

 

 

 

 

 

 

 

If earlier than any of the above events, a Sale Event

 

100

%*

 

 

 

--------------------------------------------------------------------------------

*or, if fewer, all Restricted Units

 

Additional Terms/Acknowledgements: The Director acknowledges receipt of, and
understands and agrees to, this Restricted Unit Agreement, including, without
limitation, the Terms.  The Director further acknowledges that as of the Award
Date, this Restricted Unit Agreement, including, without limitation, the Terms,
sets forth the entire understanding between the Director and the Company
regarding the grant of Units described herein and supersedes all prior oral and
written agreements on that subject.

 

PROVIDED HEREWITH AND INCORPORATED BY REFERENCE:  Restricted Unit Agreement
Terms

 

1

--------------------------------------------------------------------------------


 

AVALONBAY COMMUNITIES, INC.

RESTRICTED UNIT AGREEMENT TERMS

 

ARTICLE I

DEFINITIONS

 

The following terms used below in this Agreement shall have the meaning
specified below unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.

 

Section 1.1 - Cause

 

“Cause” means and shall be limited to (a) an affirmative vote of the holders of
at least 75 percent of the shares entitled to vote at a meeting of stockholders
called for the purpose, resolving that the Director should be removed from
office or (b) a vote of the Board, the Nominating Committee, if any, or any
other authorized committee of the Board resolving that the Director should not
be nominated for re-election as a director, in either case, as a result of
(i) conviction of a felony, (ii) declaration of unsound mind by order of a
court, (iii) gross dereliction of duty, (iv) commission of any act involving
moral turpitude or (v) commission of an act that constitutes intentional
misconduct or a knowing violation of law if such action in either event results
in both an improper substantial personal benefit to such Director and a material
injury to the Company.

 

Section 1.2 - Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3 — Deferred Stock

 

“Deferred Stock” shall mean phantom stock of the Company.  Each share of
Deferred Stock shall have the same value as each share of Common Stock and shall
be ultimately distributed to the Director in the form of Common Stock.

 

Section 1.4 — Disability

 

“Disability” shall mean the Director’s inability to perform his normal required
services for the Company and its Subsidiaries for a period of six consecutive
months by reason of the individual’s mental or physical disability, as
determined by the Administrator in good faith in its sole discretion.

 

Section 1.5 - Restrictions

 

“Restrictions” shall mean the restrictions set forth in Article III of this
Agreement.

 

Section 1.6 - Secretary

 

“Secretary” shall mean the secretary of the Company.

 

2

--------------------------------------------------------------------------------


 

Section 1.7 - Unvested Units

 

“Unvested Units” shall mean the Units (as defined in the Restricted Unit
Agreement) issued under this Agreement for as long as such Units are subject to
the Restrictions (as hereinafter defined) imposed by this Agreement.

 

ARTICLE II

RESTRICTED UNITS

 

Section 2.1 - Unvested Units

 

Any Units granted on the Award Date pursuant to this Agreement shall be
considered Unvested Units for purposes of this Agreement and shall be subject to
the Restrictions until such time or times and except to the extent that the
Director’s ownership interest in Units vests in accordance with the Vesting
Schedule set forth on the first page of this Agreement.

 

Section 2.2 - Rights as Stockholder

 

From and after the Award Date, the Director shall not have any of the rights of
a stockholder with respect to the Units until the Units are distributed to the
Director in the form of Common Stock, except with respect to Dividend Equivalent
Rights as set forth on Section 2.3.

 

Section 2.3 — Dividend Equivalent Rights

 

All Units granted hereunder shall carry Dividend Equivalent Rights which shall
entitle the Director to receive additional Units, based on the amount of actual
dividends payable by the Company with respect to the Common Stock.  The amount
of dividend equivalents credited to the Director’s Units shall be credited on
the day following the dividend payment date for such dividend based on the Fair
Market Value of a share of Stock on the payment date.  Such additional Units
shall also carry Dividend Equivalent Rights.  All additional Units credited to a
Director’s account pursuant to this Section 2.3 shall be fully vested at all
times.

 

ARTICLE III

RESTRICTIONS

 

Section 3.1 - Reversion of Unvested Units

 

Except as provided in clauses (a) through (e) of this sentence or in the
following paragraph, any interest of the Director in Units that are Unvested
Units shall immediately terminate if the Director’s service as a director of the
Company terminates for any reason, unless such termination of service results
from (a) death of the Director, (b) Disability of the Director, (c) removal of
the Director from office by vote of the Company’s stockholders for any reason
other than for Cause, (d) failure by the Board of Directors or any authorized
committee thereof to nominate the Director for re-election for any reason other
than for Cause or (e) failure of the Company’s stockholders to re-elect the
Director.

 

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of the preceding paragraph, in the event that any
Unvested Units are forfeited, the Director shall be entitled to payment with
respect to any Units credited to his account pursuant to the Dividend Equivalent
Rights accrued on the Unvested Units in accordance with Section 2.3 before the
date of such event.

 

Section 3.2 — Units Not Transferable

 

No Units, whether vested or unvested, or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Director
or his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law or
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 3.2
shall not prevent transfers by will or by applicable laws of descent and
distribution until the Units are distributed to the Director in shares of Common
Stock.  Until such time when the shares of Common Stock are distributed to the
Director, the Director’s rights under this Agreement shall be similar to that of
an unsecured creditor of the Company.

 

Section 3.3 — Timing and Form of Distribution

 

To the extent not forfeited pursuant to Section 3.1, Units shall be exchanged
into shares of Common Stock on a one-for-one basis and shall be distributed to
the Director within 30 days after the date the Director terminates his or her
services as a director of the Company.  Any fractional Unit shall be distributed
in cash at the same time.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 - Conditions to Issuance of Stock

 

The Company shall not be required to issue or deliver any certificate or
certificates or enter the Director’s name as the stockholder of record on the
books of the Company for shares of stock pursuant to this Agreement prior to
fulfillment of all of the following conditions:

 

(a)                                 The admission of such shares to listing on
all stock exchanges on which such class of stock is then listed; and

 

(b)                                 The completion of any registration or other
qualification of such shares under any state or Federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Company shall deem necessary or
advisable; and

 

(c)                                  The obtaining of any approval or other
clearance from any state or Federal governmental agency which the Company shall,
in its absolute discretion, determine to be necessary or advisable.

 

4

--------------------------------------------------------------------------------


 

Section 4.2 - Administration

 

The Committee shall have the power to interpret the Plan, this Agreement and all
other documents relating to Unvested Stock and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Director, the Company and all other
interested person.  No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or Unvested Stock and all members of the Committee shall be fully
protected by the Company in respect to any such action, determination or
interpretation.  The Board shall have no right to exercise any of the rights or
duties of the Committee under the Plan and this Agreement.

 

Section 4.3 - Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Director shall be addressed to him at the address maintained in the
Company’s records.  By a notice given pursuant to this Section 4.3, either party
may hereafter designate a different address for notices to be given to it or
him.  Any notice which is required to be given to the Director shall, if the
Director is then deceased, be given to the Director’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.3.  Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

Section 4.4 - Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

Section 4.5 - Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 4.6 - Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

Section 4.7 - Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

5

--------------------------------------------------------------------------------


 

Section 4.8 - No Special Rights

 

This Agreement does not, and shall not be interpreted to, create any right on
the part of the Director to nomination, election or continued service as a
director of the Company or any subsidiary or affiliate thereof, nor to any
continued compensation, prerequisites or other current or future benefits or
other incidents of such service nor shall it interfere with or restrict in any
way any right or power, which is hereby expressly reserved, to remove or not to
renominate the Director at any time for any reason whatsoever, with or without
cause.

 

[End of Text]

 

6

--------------------------------------------------------------------------------